DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered and upon further review they are not persuasive. 

“identifying a root node of said graph (tree topology starting at a root node; paragraph 132), wherein the root node includes one or more branches of said graph (downstream branch from the root node; paragraph 132), and wherein each software module of said software modules is associated with at least a first branch of the one or more branches (root node and corresponding children nodes within the tree topology; paragraph 132)”.
Wu further discloses:
“determining a respective status of each software module of said software modules of said graph based at least in part on the data flow of said resources (determining a respective idle status of each child node to identify the “least idle” node; paragraph 132), wherein the respective status corresponds to a wait time associated with the data flow of said amount of output needed by each software module (the relative “idle” status of a node, paragraph 132, corresponding to the time spent waiting for input/output from an upstream node; paragraph 63-65)”.
Finally, Wu discloses:
“correlating the respective status of each software module of said software modules of said graph (correlating the relative idle statuses of each child node to determine the source of the bottleneck; paragraph 132) based at least in part on  (via the use of bottleneck analysis starting at any node considered “least idle” paragraph 132, which corresponds to a node that is “busy” or “flow controlled”, paragraph 64) said amount of output needed by each software module of said software modules of said 

It is noted that this matches the scenario described within the sections of applicant’s specification pointed to as support for these limitations, paragraph 47-49.  Applicant’s specification discloses examples of utilizing the relative “idle” and “waiting” times of nodes within a path to determine which node within the path is the bottleneck.  
Therefore, applicant’s arguments are not convincing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu) (US 2012/0109889 A1) (of record) in view of Bakman et al. (Bakman) (US 2009/0300173 A1) (of record).
As to claim 1, Wu discloses a method for detecting a bottleneck in a system comprising software modules communicating with each other via communication channels (paragraph 8-9, 28-30), said method comprising:

monitoring, for each software module, for selected resources a ratio of an amount of said resources consumed by said software module versus an available amount of said resources (ratio of resource usage vs. available for the component; paragraph 31, 65-70);
monitoring, for each communication channel, a ratio of a bandwidth consumed by one of said communication channels versus an available bandwidth of said communication channel, and an amount of idle time of said communication channel (ratio of resource usage vs. available for the network link; paragraph 31, 65-70, 75-77, 80, 100-102);
traversing, for a software module in idle mode, said graph (paragraph 28-29, 58, 132) for identifying a source software module whose produced amount of output is below said amount of output needed by said software module that is in idle mode (excessing idle component indicating a bottleneck at a preceding component or path; 
identifying a root node of said graph (tree topology starting at a root node; paragraph 132), wherein the root node includes one or more branches of said graph (downstream branch from the root node; paragraph 132), and wherein each software module of said software modules is associated with at least a first branch of the one or more branches (root node and corresponding children nodes within the tree topology; paragraph 132);
determining a respective status of each software module of said software modules of said graph based at least in part on the data flow of said resources (determining a respective idle status of each child node to identify the “least idle” node; paragraph 132), wherein the respective status corresponds to a wait time associated with the data flow of said amount of output needed by each software module (the relative “idle” status of a node, paragraph 132, corresponding to the time spent waiting for input/output from an upstream node; paragraph 63-65);
correlating the respective status of each software module of said software modules of said graph (correlating the relative idle statuses of each child node to determine the source of the bottleneck; paragraph 132) based at least in part on  (via the use of bottleneck analysis starting at any node considered “least idle” paragraph 132, which corresponds to a node that is “busy” or “flow controlled”, paragraph 64) said amount of output needed by each software module of said software modules of said graph associated with the first branch (based upon determined busy/idle/flow controlled 
analyzing a resource consumption of said identified source software module to identify a lacking amount of resource for said identified source software module (identifying the bottleneck source and increasing bandwidth or CPU resources to correct the problem; paragraph 77-81, 103-105, 126);
wherein analyzing of the resource consumption is based at least in part on a knowledge base (database “knowledge base” of aggregated statistics regarding usage of various resources and rules for identifying bottlenecks cause by lacking resources; paragraph 33, 70, 80, 121-126) of combinations of resource shortages of one or more systems and pattern matching utilizing the lacking amount of resource (comparing the collected statistics to stored rules to infer likely bottlenecks; Fig. 5A, 6E; paragraph 70-76, 80, 94-96, 102-105).
While Wu discloses identifying respective software modules of two or more nodes lacking a resource (bottlenecks at intersection between two paths sharing resource; see Fig. 5B, paragraph 71-77), he fails to specially disclose identifying two or more nodes of said graph competing for a common resource.
In an analogous art, Bakman discloses a system for detecting a resource bottleneck (paragraph 34-41) which will identify two or more nodes of a graph indicating that respective software modules of the two or more nodes are competing for a common resource of a computing system (map showing resource capacity bottlenecks and comparative usage at different nodes; Fig. 21, 31; paragraph 61-79, 198-201) so as to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Wu’s system to include identifying two or more nodes of said graph competing for a common resource, as taught in combination with Bakman, for the typical benefit of identifying resource bottlenecks to the user via an easy to use single-screen dashboard.

As to claim 10, Wu discloses a computer system for detecting a bottleneck in a system comprising software modules communicating with each other via communication channels (paragraph 8-9, 28-30), the computer system comprising:
one or more computer processors (Fig. 7A-B; paragraph 106-107, 109-110);
one or more computer readable storage media (Fig. 7A-B; paragraph 106-107, 109-110); and
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (Fig. 7A-B; paragraph 106-107, 109-110, 121-125), the program instructions comprising:
program instructions to receive a graph (paragraph 30), wherein a node represents one of said software modules (paragraph 30), and an edge represents one of said communication channels (data link paths; paragraph 28-30) with a data flow from a transmitting software module out of said software modules to a receiving software module out of said software modules (paragraph 28-30), and wherein a node, representing a software module, serving as transmitting software module and as 
program instructions to monitor, for each software module, for selected resources a ratio of an amount of said resources consumed by said software module versus an available amount of said resources (ratio of resource usage vs. available for the component; paragraph 31, 65-70), 
program instructions to monitor, for each communication channel, a ratio of a bandwidth consumed by one of said communication channels versus an available bandwidth of said communication channel, and an amount of idle time of said communication channel (ratio of resource usage vs. available for the network link; paragraph 31, 65-70, 75-77, 80, 100-102);
program instructions to traverse, for a software module in idle mode, said graph (paragraph 28-29, 58) for identifying a source software module whose produced amount of output is below said amount of output needed by said software module that is in idle mode (excessing idle component indicating a bottleneck at a preceding component or path; paragraph 72-77, 102-105), wherein program instructions to identify the source software module further comprises:
program instructions to identify a root node of said graph (tree topology starting at a root node; paragraph 132), wherein the root node includes one or more branches of said graph (downstream branch from the root node; paragraph 132), and wherein each software module of said software modules is associated with at least a first branch of 
program instructions to determine a respective status of each software module of said software modules of said graph based at least in part on the data flow of said resources (determining a respective idle status of each child node to identify the “least idle” node; paragraph 132), wherein the respective status corresponds to a wait time associated with the data flow of said amount of output needed by each software module (the relative “idle” status of a node, paragraph 132, corresponding to the time spent waiting for input/output from an upstream node; paragraph 63-65);
program instructions to correlate the respective status of each software module of said software modules of said graph (correlating the relative idle statuses of each child node to determine the source of the bottleneck; paragraph 132) based at least in part on  (via the use of bottleneck analysis starting at any node considered “least idle” paragraph 132, which corresponds to a node that is “busy” or “flow controlled”, paragraph 64) said amount of output needed by each software module of said software modules of said graph associated with the first branch (based upon determined busy/idle/flow controlled times for a node compared to threshold values, indicating which nodes have computing or connection bottlenecks; Fig. 6E,G, paragraph 95-97, 101);
program instructions to analyze a resource consumption of said identified source software module to identify a lacking amount of resource for said identified source software module (identifying the bottleneck source and increasing bandwidth or CPU resources to correct the problem; paragraph 77-81, 103-105, 126),

While Wu discloses identifying respective software modules of two or more nodes lacking a resource (bottlenecks at intersection between two paths sharing resource; see Fig. 5B, paragraph 71-77), he fails to specially disclose identifying two or more nodes of said graph competing for a common resource.
In an analogous art, Bakman discloses a system for detecting a resource bottleneck (paragraph 34-41) which will identify two or more nodes of a graph indicating that respective software modules of the two or more nodes are competing for a common resource of a computing system (map showing resource capacity bottlenecks and comparative usage at different nodes; Fig. 21, 31; paragraph 61-79, 198-201) so as to identify resource bottlenecks to the user via an easy to use single-screen dashboard (paragraph 9-11, 72-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Wu’s system to include identifying two or more nodes of said graph competing for a common resource, as taught in combination with Bakman, for the typical benefit of identifying resource bottlenecks to the user via an easy to use single-screen dashboard.

As to claims 2 and 11, Wu discloses wherein said node is selected out of the group comprising a data source (paragraph 28), a data processing system (paragraph 28), and a user interface.

As to claims 3 and 12, Wu discloses wherein said data source is a database (paragraph 28), a file system, a content management system, or a streaming data interface.

As to claims 4 and 13, Wu discloses wherein at least one of said software modules is a micro-service (wherein the component consists of an individual process; paragraph 28).

As to claims 5 and 14, Wu discloses wherein analyzing a resource consumption comprises tracking and reporting said lacking amount of a resource over a time period (paragraph 31, 77-81, 103-105, 126).

As to claim 6, Wu discloses wherein analyzing a resource consumption comprises determining a recommendation to counteract said lacking amount of resource (paragraph 80, 81, 83, 103, 126).



As to claims 7 and 16, Wu discloses wherein analyzing a resource consumption comprises moving said software module to a different computing system (duplicating the component on the distributed network; paragraph 57, 81).

As to claims 8 and 17, Wu discloses wherein analyzing a resource consumption comprises predicting how said system will react to changes in the resources (multiple recommendations with a determination which is expected to provide the most preferable improvement; paragraph 81).

As to claims 9, 18, Wu discloses wherein analyzing resource consumption comprises tracking and reporting another software module competing for said lacking resources on said computing system (Fig. 5B, paragraph 76-77).

	As to claim 19, Wu discloses a computer program product (paragraph 109) for detecting a bottleneck in a system comprising software modules communicating with each other via communication channels, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems (paragraph 109) to cause said one or more computing systems to:

monitor, for each software module, for selected resources a ratio of an amount of said resources consumed by said software module versus an available amount of said resources (ratio of resource usage vs. available for the component; paragraph 31, 65-70);
monitor, for each communication channel, a ratio of a bandwidth consumed by one of said communication channels versus an available bandwidth of said communication channel, and an amount of idle time of said communication channel (ratio of resource usage vs. available for the network link; paragraph 31, 65-70, 75-77, 80, 100-102);
traverse, for a software module in idle mode, said graph (paragraph 28-29, 58) for identifying a source software module whose produced amount of output is below said amount of output needed by said software module that is in idle mode (excessing idle component indicating a bottleneck at a preceding component or path; paragraph 72-77, 102-105), wherein identifying the source software module further comprises:

determine a respective status of each software module of said software modules of said graph based at least in part on the data flow of said resources (determining a respective idle status of each child node to identify the “least idle” node; paragraph 132), wherein the respective status corresponds to a wait time associated with the data flow of said amount of output needed by each software module (the relative “idle” status of a node, paragraph 132, corresponding to the time spent waiting for input/output from an upstream node; paragraph 63-65);
correlate the respective status of each software module of said software modules of said graph (correlating the relative idle statuses of each child node to determine the source of the bottleneck; paragraph 132) based at least in part on  (via the use of bottleneck analysis starting at any node considered “least idle” paragraph 132, which corresponds to a node that is “busy” or “flow controlled”, paragraph 64) said amount of output needed by each software module of said software modules of said graph associated with the first branch (based upon determined busy/idle/flow controlled times for a node compared to threshold values, indicating which nodes have computing or connection bottlenecks; Fig. 6E,G, paragraph 95-97, 101);

wherein analyzing of the resource consumption is based at least in part on a knowledge base (database “knowledge base” of aggregated statistics regarding usage of various resources and rules for identifying bottlenecks cause by lacking resources; paragraph 33, 70, 80, 121-126) of combinations of resource shortages of one or more systems and pattern matching utilizing the lacking amount of resource (comparing the collected statistics to stored rules to infer likely bottlenecks; Fig. 5A, 6E; paragraph 70-76, 80, 94-96, 102-105).
While Wu discloses identifying respective software modules of two or more nodes lacking a resource (bottlenecks at intersection between two paths sharing resource; see Fig. 5B, paragraph 71-77), he fails to specially disclose identifying two or more nodes of said graph competing for a common resource.
In an analogous art, Bakman discloses a system for detecting a resource bottleneck (paragraph 34-41) which will identify two or more nodes of a graph indicating that respective software modules of the two or more nodes are competing for a common resource of a computing system (map showing resource capacity bottlenecks and comparative usage at different nodes; Fig. 21, 31; paragraph 61-79, 198-201) so as to identify resource bottlenecks to the user via an easy to use single-screen dashboard (paragraph 9-11, 72-73).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/James R Sheleheda/          Primary Examiner, Art Unit 2424